DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 18 February 2022 have been fully considered but they are not persuasive. 
Applicant argues Koutsaroff ‘254 fails to disclose the nitrogen content in the buffer layer is half or less of the nitrogen concentration of its main nonlinear dielectric layer as [0061] of Koutsaroff ‘254 discloses the buffer layer is the same material as the main nonlinear dielectric layer.  Applicant further argues Koutsaroff ‘254 fails to disclose the bottom electrode is Cu and the apparent improved adhesiveness of using Cu as disclosed in the current application.  Applicant argues Koutsaroff ‘254 merely discloses a list of metallic elements that can be a core electrode.  Applicant further argues Koutsaroff ‘254 fails to disclose a1/b1 is greater than or equal to 1.3 as [0030] of Koutsaroff ‘254 teaches a1/b1=1.  Finally, applicant argues Koutsaroff ‘254 fails to disclose the dielectric layer makes direct physical contact with the Cu of the first 
The examiner finds applicant arguments to be unpersuasive.  While Koutsaroff ‘254 discloses one option is to have the buffer layer formed of the same material a main nonlinear dielectric layer; applicant has appeared to overlook Koutsaroff ‘254 further disclose an option when the buffer layer is formed of BSTO as cited in at least [0061], [0068], fig. 3, & fig. 11.  Based on these citations, the instance when BSTO is used to form the buffer layer the nitrogen content is negligible (i.e. ~0) which is less than half of the concentration in the main nonlinear dielectric layer. Koutsaroff ‘254 clearly discloses Cu is a material used to form the bottom electrode at least in [0060] & [0068], the fact that Koutsaroff ‘254 does not go into the details of improved adhesiveness is moot as no such limitation is not claimed and furthermore such a limitation would be a property of the materials used to form the capacitor. Koutsaroff ‘254 discloses the limitations of newly added claims 12 and 13 at least in fig. 3, [0030], [0068] – a1 is 0.7 and b1 is 0.3 thus a1/b1=2.33 & claim 4 – a1 is 0.69 and b1 is 0.31 thus a1/b1=2.23.  Lastly, the examiner notes Koutsaroff ‘254 discloses the bottom electrode formed on an adhesive layer and in direct physical contact with the dielectric layer (seen in fig. 3) is Cu at least in [0068] and based on the process of forming the dielectric layer on the Cu electrode (i.e. oxygen atmosphere at high temperatures) parts of the Cu will oxidize.  All claims stand rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, & 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koutsaroff et al. (US 2013/0003254).
In regards to claim 1, Koutsaroff ‘254 discloses 
A thin film capacitor comprising a first electrode (bottom electrode – fig. 3), a dielectric layer (paraelectric tunable perovskite nanocomposite material layer – fig. 3), and a second electrode (top electrode – fig. 3), wherein 
the first electrode includes Cu ([0060] & [0068])
the dielectric layer includes an ABO2N type oxynitride (fig. 3 & 6; abstract & [0019]), and 
a nitrogen concentration of the dielectric layer contacting the first electrode is half or less of a nitrogen concentration of a middle region of the dielectric layer (fig. 3; [0019], [0030], [0061], & [0068] – buffer is formed of a perovskite with no mention of nitrogen (i.e. nitrogen content is negligible)).  

In regards to claim 3, Koutsaroff ‘254 discloses
The thin film capacitor according to claim 1, wherein A of the ABO2N type oxynitride is one or more selected from Sr, Ba, Ca, La, Nd, Na, and K; and B of the ABO2N type oxynitride is one or more selected from Ta, Nb, Ti, and W (fig. 6 & [0068]).  

In regards to claim 4, Koutsaroff ‘254 discloses
The thin film capacitor according to claim 1, wherein the ABO2N type oxynitride represented by a compositional formula of AaBbOONn (a+b+o+n=5) satisfies n < 1.0 (fig. 6).  

In regards to claim 5, Koutsaroff ‘254 discloses
The thin film capacitor according to claim 1, wherein the dielectric layer includes a buffer layer contacting the first electrode (fig. 3).  

In regards to claim 6, Koutsaroff ‘254 discloses
The thin film capacitor according to claim 5, wherein the buffer layer includes an A element and a B element of the ABO2N type oxynitride (fig. 3, [0030], & [0068]).  

In regards to claim 7, Koutsaroff ‘254 discloses
The thin film capacitor according to claim 6, wherein a content of the A element represented by a1 included in the buffer layer and a content of the B element represented by b1 included in the buffer layer satisfies 1.0 ≤ a1/b1≤2.5 (fig. 3, [0030] – a1 is 0.7 and b1 is 0.3 thus a1/b1=2.33, [0068], & claim 4 – a1 is 0.69 and b1 is 0.31 thus a1/b1=2.23).    

In regards to claim 12, Koutsaroff ‘254 discloses


In regards to claim 13, Koutsaroff ‘254 discloses
The thin film capacitor according to claim 6, wherein a content of the A element represented by a1 included in the buffer layer and a content of the B element represented by b1 included in the buffer layer satisfies 1.3 ≤ a1/b1≤2.3 ([0068] & claim 4 – a1 is 0.69 and b1 is 0.31 thus a1/b1=2.23).      

In regards to claim 14, Koutsaroff ‘254 discloses
The thin film capacitor according to claim 1, wherein the dielectric layer is in direct physical contact with Cu of the first electrode and part of Cu is oxidized (fig. 3 & [0068] – teaches the bottom electrode is Cu and further teaches the BSTO layer formed on the bottom electrode (i.e. direct physical contact) in an oxygen atmosphere at a high temperature and thus some parts of the Cu will oxidize).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koutsaroff ‘254 in view of Baniecki et al. (US 2003/0184952).
In regards to claim 2, 
Koutsaroff ‘254 fails to explicitly disclose wherein a region of the dielectric layer contacting the first electrode includes an amorphous structure.

Baniecki ‘952 discloses wherein a region of the dielectric layer contacting the first electrode includes an amorphous structure (abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the buffer layer (i.e. layer closest to the first electrode) of Koutsaroff ‘254 to be amorphous as taught by Baniecki ‘952 to obtain a capacitor with good leakage current and breakdown voltage characteristics.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koutsaroff ‘254 in view of Saito et al. (US 2010/0265632).
In regards to claim 11, 
Koutsaroff ‘254 discloses an electronic circuit board comprising a substrate (1 – fig. 4; [0059]), the thin film capacitor according to claim 1 (see rejection above) provided on the substrate, an insulation coating layer (8 – fig. 4; [0066]) formed on the capacitor, an electronic component provided on the substrate ([0067]), and a metal wire (9 & 10 – fig. 4; [0067]) connecting to the thin film capacitor or the electronic component.  Koutsaroff ‘254 fails to discloses the substrate is an epoxy based substrate, a resin layer formed on the epoxy based substrate, the thin film capacitor provided on the resin layer, the insulation coating layer formed on the resin layer, the electronic component provided on the insulation coating layer.  

Saito ‘632 discloses an electronic circuit board comprising an epoxy based resin substrate (10 – fig. 3a; [0048]), a resin layer (20 – fig. 3a; [0048]) formed on the epoxy based resin substrate, a capacitor (1 – fig. 3a; [0048]) provided on the resin layer, an insulation coating layer (30 – fig. 3a; [0048]) formed on the resin layer, an electronic component (40 – fig. 3a; [0048]) provided on the insulation coating layer, and a metal wire (50 – fig. 3a; [0048]) connecting to the thin film capacitor or the electronic component.  

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848